Citation Nr: 0323242	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  96-33 082	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

1.  Whether good cause was shown for the veteran's failure to 
report for VA examination under 38 C.F.R. § 3.655.  

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance of another person.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from September 1961 to January 
1966. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied special monthly pension 
based on the need for regular aid and attendance of another 
person.  In May 1998, the Board remanded the veteran's claim 
to the RO for additional development.  The veteran 
subsequently relocated and his claims file was transferred to 
the Atlanta, Georgia, RO.  In December 2000, the Board again 
remanded this case.  


FINDINGS OF FACT

1.  The veteran was notified of the provisions of 38 C.F.R. § 
3.655 and the consequences for failing to report for VA 
examination in the December 2000 Board remand decision.

2.  The veteran was notified of two VA examinations, both 
scheduled in January 2001, in two separate February 2001 
letters. 

3.  The veteran failed to report for both of his scheduled VA 
examinations in January 2001 due to good cause since he was 
first notified of those examination more than two weeks after 
their respectively scheduled dates.


CONCLUSION OF LAW

Good cause has been shown for the veteran's failure to report 
for two January 2001 VA examinations.  38 C.F.R. § 3.655 
(2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, a January 2003 letter was sent to the 
veteran in January 2003 which discussed VA.  Although VA has 
attempted to assist the veteran pursuant to VCAA, this 
assistance fell short due to an error in notifying him of his 
VA examinations, as set forth below.  The case with regard to 
the merits is being remanded for compliance with VCAA.  

In the Board's December 2000 remand decision, the Board 
pointed out that the medical evidence of record was in 
conflict with regard to the veteran's level of impairment.  
In order to resolve the conflict in the record, the Board 
determined that further examination of the veteran was 
necessary to adjudicate his claim.  The Board made this clear 
to the veteran and notified him of the provisions of 38 
C.F.R. § 3.655 and the consequences for failing to report for 
VA examination.  He was informed that he had to report and 
that if he failed, the claim would be denied.

Thereafter, in compliance with the Board's remand 
instructions, the RO determined that the veteran should be 
afforded two separate examinations in order to ascertain his 
level of mental as well as physical impairment.  Thus, he was 
scheduled for two examinations.  The veteran was notified of 
two pending VA examinations in two separate February 2001 
letters.  However, the veteran was told that these 
examinations were scheduled for January 12, 2001 and January 
15, 2001.  Therefore, by the time the veteran was notified of 
the examinations, their scheduled dated has already passed.  

According to 38 C.F.R. § 3.655(a), (b) (2002), when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination; and the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.

In this case, the Board finds that the veteran failed to 
report for both of his scheduled VA examinations in January 
2001 due to good cause since he was first notified of those 
examination more than two weeks after their respectively 
scheduled dates.

Thus, good cause has been shown for the veteran's failure to 
report for two January 2001 VA examinations per 38 C.F.R. 
§ 3.655 (2002).  


ORDER

Good cause has been shown for the veteran's failure to report 
for two January 2001 VA examinations, to that extent only, 
the claim is granted.  


REMAND

As noted above, the Board's December 2000 remand decision 
determined that further VA evaluation of the veteran was 
warranted.  Therefore, this case is being remanded for the 
same purpose as in December 2000.

The veteran has been notified of VCAA.  Accordingly, the 
appropriate actions should be continue to be undertaken to 
ensure that the directives of VCAA are followed.  Disabled 
Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The veteran is hereby informed that if 
there is evidence supporting the issue on appeal, he must 
submit that evidence to VA.

Accordingly, this case is REMANDED for the following action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.

2.  VCAA should be followed.

3.  The veteran should be scheduled for 
VA psychiatric examination/aid and 
attendance examination which is 
sufficiently broad enough to accurately 
determine the current severity of his 
psychiatric and organic brain 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings reported in detail.  The 
examiner should express an opinion as to 
whether the veteran's chronic psychiatric 
and organic brain disabilities impair his 
ability to perform necessary daily 
personal care activities and otherwise 
render him in need of regular aid and 
attendance of another person.

4.  If upon completion of the requested 
actions, the claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

